Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  August 12, 2014                                                                     Robert P. Young, Jr.,
                                                                                                  Chief Justice

                                                                                      Michael F. Cavanagh
  149599(78)                                                                          Stephen J. Markman
                                                                                          Mary Beth Kelly
                                                                                           Brian K. Zahra
  BANK OF AMERICA, N.A.,                                                           Bridget M. McCormack
           Plaintiff-Appellant,                                                          David F. Viviano,
                                                                                                       Justices
                                                             SC: 149599
  v                                                          COA: 307756
                                                             Oakland CC: 2010-112606-CK
  FIRST AMERICAN TITLE INSURANCE
  COMPANY, PATRIOT TITLE AGENCY, KIRK D.
  SCHIEB, WESTMINSTER ABSTRACT
  COMPANY, WESTMINSTER TITLE AGENCY,
  INC., PRIME FINANCIAL GROUP, INC.,
  VALENTINO M. TRABUCCHI, PAMELA S.
  NOTTURNO, f/k/a PAMELA S. SIIRA, DOUGLAS
  K. SMITH, JOSHUA J. GRIGGS, STATE VALUE
  APPRAISALS, LLC, NATHAN B. HOGAN, and
  CHRISTINE D. MAYS,
             Defendants-Appellees,
  and

  FRED MATSON, MICHAEL LYNETT, JO KAY
  JAMES, and PAUL SMITH,
             Defendants.
  ________________________________________/

         On order of the Chief Justice, the motion of the plaintiff-appellant to extend the
  time for filing its reply briefs in this application for leave to appeal is GRANTED. The
  reply briefs will be accepted as timely filed if filed on or before September 8, 2014.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                             August 12, 2014